      Case 1:20-cv-03677-LGS-KHP Document 121
                                          118 Filed 12/08/20
                                                    12/07/20 Page 1 of 2




                                          12/08/2020                    18 Half Mile Road
                                                                        Armonk, NY 10504


December 7, 2020

Via ECF
Honorable Katharine H. Parker
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                                                      12/08/2020
Re:    Nichols, et al., v. Noom, Inc., et al., No. 20 Civ. 3677 (LGS) (KHP)

Dear Judge Parker:

        We write jointly on behalf of Plaintiffs and the proposed Class and Defendants Noom,
Inc. and Artem Petakov (“Defendants” or “Noom”) in accordance with Your Honor’s Individual
Rule § III.d. to request leave to file Exhibit A to Plaintiffs’ Sedona Conference Tracking Chart
under seal.

        This Exhibit is a copy of Noom’s Legal Preservation Notice, which Defendants have
designated “Confidential” pursuant to the operative protective order. Per the Southern District of
New York Electronic Case Filing Rules & Instructions § 6.5(a), the parties respectfully submit
that the Viewing Level to be applied to said Exhibit should be “Selected Parties”—that is,
limited to counsel appearing for Noom and Plaintiffs.

          Pursuant to Your Honor’s Individual Rule, Noom’s “particular reasons for seeking to file
that information under seal” are as follows: (1) a litigation hold is not likely a “judicial
document,” see Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006); (2)
even if it were, the litigation hold is a document passed between the parties in discovery and thus
plays no role in the performance of Article III functions and the public’s presumption of access
to it is low, see Bernstein v. Bernstein Litowitz Berger & Grossman LLP, 814 F.3d 132, 142 (2d
Cir. 2016); and (3) Noom has a significant privacy interest in the litigation hold, as this
document reflects Noom’s attorneys’ mental impressions regarding the broad categories of
information that could conceivably be implicated in this lawsuit; Noom’s attorneys’ specific
instructions to employees as to how it should be preserving all potentially relevant information;
and the types of internal software and systems that might be used at Noom.

       Plaintiffs do not object to Noom’s request that this document be filed under seal.




18 Half Mile Road, Armonk, NY 10504 | +1 914 775 8862 x110 | jlh@wittelslaw.com | www.wittelslaw.com
     Case 1:20-cv-03677-LGS-KHP Document 121
                                         118 Filed 12/08/20
                                                   12/07/20 Page 2 of 2
Hon. Katharine H. Parker



       Thank you for the Court’s consideration of this matter.



                                                             Respectfully Submitted

                                                             /s/ Jessica L. Hunter
                                                             Jessica L. Hunter

                                                             Counsel for Plaintiffs and the
                                                             Proposed Class




cc: All Counsel of Record (Via ECF)




18 Half Mile Road, Armonk, NY 10504 | +1 914 775 8862 x110 | jlh@wittelslaw.com | www.wittelslaw.com
